

115 HRES 880 IH: Recognizing the roles and contributions of America’s teachers to building and enhancing the Nation’s civic, cultural, and economic well-being.
U.S. House of Representatives
2018-05-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS2d SessionH. RES. 880IN THE HOUSE OF REPRESENTATIVESMay 8, 2018Mr. Graves of Missouri (for himself, Ms. DelBene, Mr. Delaney, Mr. Thompson of California, Mr. McGovern, Mr. Bost, Mr. Guthrie, Mr. Emmer, Mr. Perlmutter, Mr. Loebsack, Mr. Pallone, and Mr. Luetkemeyer) submitted the following resolution; which was referred to the Committee on Education and the WorkforceRESOLUTIONRecognizing the roles and contributions of America’s teachers to building and enhancing the
			 Nation’s civic, cultural, and economic well-being.
	
 Whereas education and knowledge are the foundation of America’s current and future strength; Whereas the purpose of National Teacher Appreciation Week, held during May 7, 2018, through May 11, 2018, is to raise public awareness of the unquantifiable contributions of teachers and to promote greater respect and understanding for the teaching profession; and
 Whereas students, schools, communities, and a number of organizations representing educators are hosting teacher appreciation events in recognition of National Teacher Appreciation Week: Now, therefore, be it
	
 That the House of Representatives thanks and promotes the profession of teaching by encouraging students, parents, school administrators, and public officials to participate in teacher appreciation events during National Teacher Appreciation Week.
		